Citation Nr: 1543966	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Board reopened the previously denied claims for service connection for right and left knee disabilities and remanded the case for additional evidentiary development.  In November 2014, the Board remanded the case again for evidentiary development, and the case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including a transcript of the December 2011 Board hearing presided over by the undersigned Veterans Law Judge.   


FINDINGS OF FACT

1.  A right knee disability did not manifest in service or within the first post-service year, and such disability is not etiologically related to service.

2.  A left knee disability did not manifest in service or within the first post-service year, such disability is not etiologically related to service, and such disability is not proximately due to or aggravated by a service-connected disability.






CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A left knee disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2014, the Board remanded the claims and directed the AOJ to obtain VA treatment records from June 2012, and the AOJ did so.  The Board also directed the AOJ to ask the Veteran to provide or authorize the release of outstanding records pertaining to treatment of either knee, to include from the Choctaw Nation Health Clinic prior to March 1995 and from the William H. Hastings Hospital.  The AOJ sent the Veteran a letter in February 2015 requesting the same.  To this date, the Veteran has not responded to the February 2015 letter.  As a result, the AOJ was unable to obtain outstanding private treatment records.  

The Board also directed the AOJ to obtain a VA addendum medical opinion to determine the etiology of the Veteran's left knee disability.  The AOJ obtained a medical opinion in April 2015; however, the examiner noted that the December 2011 Board hearing transcript was not reviewed.  The AOJ then obtained a new medical opinion later in April 2015, and the examiner provided the requested opinion.  

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in July 2009, in which the Veteran was notified of how to substantiate his claims for service connection, to include on a secondary basis, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA examinations in April 2011 and April 2014, and two addendum medical opinions followed in April 2015.  The VA examiners conducted examinations and together provide sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together are adequate for purposes of determining service connection.

The Board acknowledges that there are relevant private treatment records that have been identified but not obtained and associated with the claims file.  The Veteran reported that he received treatment from the Choctaw Nation Health Clinic prior to March 1995, and from the William H. Hastings Hospital in 1990.  See March 2001 claim; April 2011 VA examination.  As discussed above, in a February 2015 letter, the AOJ asked the Veteran to submit or authorize the release of outstanding private treatment records, to include from the aforementioned providers.  The AOJ advised the Veteran that he may wish to obtain and send the information himself.  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.  Thus, VA has satisfied its duty to assist.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and the Veteran and his representative specifically addressed the RO's denial of benefits based on a lack of a nexus to service.    Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence during the appeal period shows diagnoses of bilateral knee osteoarthritis, currently status post total arthroplasty of the right knee and status post partial arthroplasty of the left knee.  See April 2011 and April 2014 VA examinations.  Accordingly, a present disability for both the right and left knee is shown.

The Veteran contends that he hyperextended his right knee in service.  See e.g., April 2011 VA examination.  The service treatment records show that in September 1975, the Veteran complained of pain in the right knee for three weeks with runs, forced marches, and climbing stairs.  The Veteran was diagnosed with probable strain of the right knee.  In November 1975, the Veteran was again treated for strain.  Accordingly, an in-service incurrence of a disease or injury is shown for the right knee.  

Regarding the left knee, the Veteran testified that his knees bothered him in basic training from the forced marches and that his symptoms have been present since that time.  However, he also reported during a VA outpatient visit in April 2001 that he hyperextended his right knee during basic training in 1975 and that he sprained his left knee during high school.  He also reported that his current bilateral knee symptoms, such as swelling and pain, started in 1990, while working in a super market meat department.  See April 2014 VA examination.  The service treatment records note that the Veteran was seen for complaints of right knee pain starting in September 1975, however, there were no complaints regarding the left knee.  By the Veteran's own report, his current left knee pain did not begin until after a post-service right knee injury.  See April 2011 VA examination.  Given that the Veteran's reports as to onset of left knee symptoms have been inconsistent, the Board finds that the Veteran is an unreliable historian, and that his reports that his current left knee symptoms began in service and have continued since service are not credible and are therefore of no probative value.  

Further, the preponderance of the evidence is against a finding that the Veteran's left and right knee disabilities manifested in service or within the first post-service year, or that such disabilities are otherwise etiologically related to service.  There is a presumption of service connection for arthritis that manifests to a compensable degree during service or within the first post-service year, and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is certainly competent to provide evidence as to his symptoms and observations, and the Board finds that the Veteran's reports as to continuing symptoms in the right knee since service are credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a knee disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of his knee symptoms and disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the initial onset and the etiology of the Veteran's knee disability and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, including in the field of orthopedics, the Veteran's lay opinions that his current right and left knee disability manifested in service, that his current right knee disability was caused by the in-service right knee injury, and that his left knee disability was caused or aggravated by the right knee disability, are of no probative value. 

Here, the competent and probative medical evidence does not show that the Veteran's osteoarthritis of the left and right knee disability manifested in service or to a compensable degree within the first post-service year.  Of significant probative value are the VA medical opinions in this case, as the VA examiners reviewed the history and have the requisite medical expertise to render opinions as to the diagnosis and etiology of a knee disability.  Further, the VA examiners based their opinions on the Veteran's history and lay statements and provided rationale to support their opinions.   

In an April 22, 2015 VA medical opinion, the clinician opined that the Veteran's left knee disability is not related to service because of the lack of medically-based, clinical evidence to support such a relationship.  The clinician noted in the rationale that the service discharge examination was negative for lower extremity deficits.  The examiner reiterated the April 8, 2015 VA medical opinion, which opined that the Veteran's left knee pain improved in service, and that the Veteran's current left knee disability is secondary to the right knee disability due to compensating.  The examiner noted that the service treatment records clearly show a right knee in-service injury and no left knee injury in service.  The examiner opined that the left knee disability is not related to service and that the left knee disability is due to the right knee disability.  

On VA examination in April 2014, the examiner diagnosed the Veteran with status post total arthroplasty of the right knee in 2009 and status post partial arthroplasty of the left knee in 2012.  The Veteran reported that bilateral knee symptoms began in 1990.  The Veteran reported that his disabilities began while working in a super market meat department.  The Veteran reported that standing for long periods of time caused his knees to swell up.  The Veteran also reported that he sprained his right knee in boot camp and the condition has gotten worse.  The Veteran reported pain and grinding over the years.  The examiner noted that a September 1975 service treatment record showed right knee pain for three weeks with an impression of probable strain.  The examiner opined that the Veteran's right knee disability is less likely than not related to service.  The examiner reasoned as follows:

A simple strained knee without significant ligamentous or meniscus injury is not considered a precursor to the development of bilateral osteoarthritis requiring surgical replacement 30 years later.  [The Veteran's] condition is at least as likely as not related to chronic wear and tear over time resulting in osteoarthritis of knee joints and less likely than not due to [the Veteran's] injury while in service.  

On VA examination in April 2011, the Veteran reported hyperextending his right knee in service with no other in-service injuries.  The Veteran reported being treated with light duty for about 3-5 days, and that his knee was again treated a few weeks after this injury with ASA [aspirin], with no other removal from duty and no other in-service treatment from the right knee.  The Veteran reported two years on the USS Kennedy with no problems, but in 1978 at Camp Pendleton he had some pain and had a visit for ASA [aspirin].  The Veteran reported that after separation from service he worked at a lumber yard loading materials for customers.  He reported a twisting injury at home with pain and swelling for a week in about 1979 with self-treatment.  The Veteran reported no other right knee injuries and that his next treatment was in about 1992, when he was diagnosed with "starting to get arthritis."  The Veteran reported that he then had a worsening of right knee pain which lead to his 2009 right knee replacement.  Regarding the left knee, the Veteran reported that after his post-service right knee injury he began having left knee pain.  The Veteran reported that the right knee problem is increased because of limping from the post-service right knee injury. 

The April 2011 VA examiner diagnosed the Veteran with bilateral knee osteoarthritis.  The examiner concluded that the Veteran's left knee disability is not related to service and was not caused by or worsened by an already service-connected disability.  The examiner stated that the natural progression of the left knee condition was not altered or worsened by any event or condition that occurred during service, including the in-service right knee injury.  The examiner noted that because the Veteran did not report an in-service left knee injury, he concludes that the November 1975 service treatment record that stated left knee but refers to the visits for the right knee was actually related to the right knee, and not the left knee.  The examiner also concluded that the right knee disability is not related to service, to include the post-service fall.  

The VA examiner in April 2014 determined that the right knee disability was less likely than not related to service and provided the rationale that a simple strained knee is not considered a precursor to arthritis.  A VA medical opinion in April 2015 also indicated that the left knee disability was less likely than not related to service noting that the service treatment records did not include references to left knee conditions and the separation examination was normal.  Again, the examiner's opinions are entitled to probative weight as the examiners considered the history and provided an opinion supported by a rationale.  

Similarly, arthritis was not shown in service.  The service treatment records, including the separation examination, were negative for any abnormalities of the right and left lower extremity.  Accordingly, a chronic disease was not manifested in service.  See 38 C.F.R. § 3.303(b).  

To the extent that the Veteran reported continuity of symptoms with respect to the knees since discharge from service, he provided inconsistent information during the April 2014 examination when he indicated that the onset of his current symptoms was in 1990.  Accordingly,  the Veteran's current statements as to continuity of symptomatology are not credible.  It is also noted that after the Veteran's reported post-service right knee injury in 1979, the record does not indicate any treatment or complaints of knee symptoms until 1990, decades after separation from service; and, in about 1992, he was diagnosed with "starting to get arthritis."  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

The Board acknowledges that in a June 2009 letter, a private physician stated that the Veteran has severe osteoarthritis of both knees that has been worsening since he started seeing the Veteran five years ago.  The private physician stated "If [the Veteran] walked or marched on rough uneven surfaces or on hard surfaces while serving in the armed forces, it is highly likely that it contributed to his severe osteoarthritis in his knees that started at such a young age."  However, as the clinician did not provide a rationale for the opinion, the private medical opinion is outweighed by the VA medical opinions discussed above which were supported by a rationale.  

Regarding the Veteran's report that he had a left knee injury prior to service, the Board finds that the evidence of record is not clear and unmistakable that the Veteran had a pre-existing injury.  Moreover, even if he did have a pre-existing injury the evidence is clear and unmistakable that any pre-existing injury was not permanently worsened during service as the separation examination found no abnormality of the lower extremity and the Veteran reported during a VA examination that his current symptoms began years after service.  Accordingly, the Veteran is entitled to the presumption of soundness set forth in 38 U.S.C.A. § 1111.  

Finally, the Board acknowledges the Veteran's argument that his left knee disability is secondary to his right knee disability.  See May 2009 claim.  However, though there is competent and credible evidence to show that the left knee disability was caused by the right knee disability, as discussed above, service connection is not warranted for the right knee disability.  Because a disability that is proximately due to or the result of a nonservice-connected disability may not be service-connected on a secondary basis, the Veteran's left knee disability may not be service-connected as secondary to his nonservice-connected right knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.  

The Board finds that Veteran's right and left knee arthritis did not manifest in service, or within the first post-service year, and continuity of symptomatology of arthritis is not present.  For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disabilities.  Therefore, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  




ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


